Citation Nr: 1037459	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-13 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that assigned a 100 percent rating for PTSD with depressive 
disorder based on convalescence for the period from June 20, 
2005, to August 31, 2005, after which time a disability rating of 
70 percent was assigned.

Pursuant to the Veteran's request, a travel board hearing before 
a Veterans Law Judge was scheduled for April 2010.  However, that 
same month the Veteran withdrew his request for a hearing and his 
request is therefore deemed withdrawn.  38 C.F.R. §§ 20.702(e); 
20.704(e) (2009).


FINDING OF FACT

In April 2010, the Veteran withdrew his appeal concerning the 
issue of entitlement to a rating in excess of 70 percent for PTSD 
with depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to a rating in excess of 70 percent for PTSD with 
depressive disordjer have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

In May 2007, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issue of 
entitlement to a rating in excess of 70 percent for PTSD with 
depressive disorder, as identified in the May 2007 statement of 
the case.

In an April 2010 written communication, the Veteran withdrew the 
issue of entitlement to a rating in excess of 70 percent for PTSD 
with depressive disorder.  The Board finds that the Veteran's 
statement indicating his intention to withdraw the appeal as to 
this issue satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to a rating in excess of 70 percent for PTSD with 
depressive disorder, there remain no allegations of errors of 
fact or law for appellate consideration concerning this issue.  
The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a rating in excess of 70 
percent for PTSD with depressive disorder is dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 70 percent for PTSD with depressive disorder is 
dismissed without prejudice.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


